                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                  December 20, 2019
                          UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

OTONIEL CARDOZA-MARROQUIN                     §
                                              §   CIVIL ACTION NO. M-19-135
                                              §
VS.                                           § CRIMINAL ACTION NO. M-15-499
                                              §
UNITED STATES OF AMERICA                      §

 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
                    AND GRANTING DISMISSAL

       The Court has reviewed the magistrate judge's Report and Recommendation regarding

Movant Otoniel Cardoza-Marroquin’s action pursuant to 28 U.S.C. § 2255.          After having

reviewed the said Report and Recommendation, and no objections having been filed by either

party, the Court is of the opinion that the conclusions in said Report and Recommendation

should be adopted by this Court. It is, therefore, ORDERED, ADJUDGED and DECREED

that the conclusions in United States Magistrate Judge Juan F. Alanis' Report and

Recommendation entered as Docket Entry No. 5 are hereby adopted by this Court.

       FURTHER, the Court, having adopted the magistrate judge’s conclusions, is of the

opinion that Respondent’s Motion to Dismiss should be GRANTED, the Motion to Vacate

Sentence under 28 U.S.C. § 2255 should be DISMISSED, and that a certificate of appealability
should be DENIED.

       The Clerk shall send a copy of this Order to the Movant and counsel for Respondent.

       SO ORDERED this 20th day of December, 2019, at McAllen, Texas.


                                               ___________________________________
                                               Randy Crane
                                               United States District Judge




1/1
